Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Winston Clayton Holt, Appellant                       Appeal from the County Court of Marion
                                                       County, Texas (Tr. Ct. No. 14556).
 No. 06-15-00105-CR        v.                          Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Winston Clayton Holt, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 19, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk